United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3578
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Gary Lee Morris,                         *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: September 7, 2000
                                Filed: September 12, 2000
                                    ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       In this direct criminal appeal, Gary Lee Morris challenges his conviction and the
sentence imposed by the district court1 following his guilty plea to possession with
intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1), and to failure to
appear, in violation of 18 U.S.C. § 3150.




      1
      The Honorable Donald D. Alsop, United States District Judge for the District
of Minnesota.
       Morris was arrested in July 1975, and after he was indicted on the marijuana
charge, he failed to appear for his arraignment hearing in October 1975. He was again
arrested in Tacoma, Washington, on November 26, 1998. Morris pleaded guilty
pursuant to an oral plea agreement, under which the parties agreed that he could be
sentenced to 4-1/2 years on each count, to run concurrently, with a 2-year special
parole term on the marijuana charge. The district court sentenced him to 24 months on
the marijuana charge, with the mandatory 2-year special parole term, and to 12 months
on the failure-to-appear charge, to be served consecutively. Morris appeals.

       Morris first argues that he should be allowed to withdraw his guilty plea because
the district court violated Federal Rule of Criminal Procedure 11 by failing to
adequately inform him that his plea to the failure-to-appear charge would require a
sentence consecutive to the drug charge. We find the district court adequately informed
Morris of the consequences of his plea, see United States v. Burney, 75 F.3d 442, 445
(8th Cir. 1996) (court’s failure to advise defendant of possibility of consecutive terms
did not violate Rule 11 where court had informed defendant of maximum sentence on
each count, thus implicitly alerting him to possibility of consecutive sentencing), and
in any event, any possible error was harmless because the total sentence imposed was
shorter than the maximum term allowed under the plea agreement, see Federal Rule of
Criminal Procedure 11(h) (any variance from procedures established by Rule 11 “which
does not affect substantial rights shall be disregarded”).

      Second, Morris argues that the court should not have imposed a special parole
term with his sentence, both because he had been “virtually crime-free” for twenty-four
years prior to his sentence, and because special parole was not authorized for his
offense at the time it was committed. We find that these arguments fail. See 21 U.S.C.
§ 841(b)(1)(B) (1971) (any sentence imposing term of imprisonment under this
paragraph shall impose special parole term of at least two years in addition to term of
imprisonment); United States v. McNeal, 932 F.2d 1255, 1255 (8th Cir. 1991) (per


                                          -2-
curiam) (where defendant committed offense before October 27, 1986, amendment
eliminating special parole did not apply to him).

      Third, we reject Morris’s claim that a letter from the prosecution to the judge
regarding his possible sentence violated his due process rights fails. His attorney
received a copy of the letter, and therefore it was not ex parte.

       Fourth, Morris’s challenge to the factual basis of his plea fails, because he stated
that he knew he was supposed to appear at his arraignment and willfully failed to do
so. See United States v. McGill, 604 F.2d 1252, 1254 (9th Cir. 1979) (to prove
defendant guilty of violating § 3150 in jury case, government required to prove
defendant was released pursuant to statute, was required to appear in court, knew that
he was required to appear, and was willful in failure to appear), cert. denied, 444 U.S.
1035 (1980).

        Finally, we find Morris’s claim that he did not knowingly enter his guilty plea
fails, both because the plea transcript shows that Morris understood the charges against
him, see United States v. Young, 927 F.2d 1060, 1063-64 (8th Cir.), cert. denied, 502
U.S. 943 (1991), and because a defendant’s claim that a plea was involuntary must be
initially presented to the district court on a motion to withdraw a guilty plea, which
Morris has not done, see id. at 1061.

       Accordingly, we affirm. We grant Morris’s motion to disregard one issue raised
in his counsel’s brief, and his motion to add a citation to his supplemental brief. We
deny as moot Morris’s motions for substitution of counsel and to expedite the appeal.




                                            -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-